I respectfully dissent from the majority opinion.
Unlike the majority, I find by advising the trial court he was not prepared to proceed on September 6, 2001, appellant's counsel, in effect, made an oral request for continuance. Although the matter was never formally scheduled for trial on September 6, 2001(which was within the time limits of R.C. 2945.71) clearly that date was offered to appellant by the trial court.
The trial court's September 5, 2001 Judgment Entry, though concededly not the clearest, sufficiently notes the defendant "does not wishes [sic] jury trial on 9-6-01."  The majority assumes, arguendo, this statement indicated the trial court was granting a sua sponte continuance and then concludes the record does not demonstrate the continuance was reasonable.  I believe the judgment entry indicated the trial court was granting appellant's request to continue.  Accordingly, I find no violation of R.C. 2945.71.